Citation Nr: 0805498	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable rating for status post fracture 
of the right fifth metacarpal, distal.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to June 1991.   
He had prior service in the Reserves from September 1986 to 
March 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefit sought 
on appeal.

The Board notes the veteran also appealed an April 2004 
decision of the RO to continue a 10 percent disabling rating 
for post operative meniscus, right knee.  The veteran 
submitted his VA Form 9 in December 2005.  During the 
pendency of the appeal, a 40 percent rating was assigned 
effective January 1, 2004, the day following convalescence 
for right knee surgery, for limitation of extension of the 
right knee. 

In a February 2006 statement, prior to the claim being 
transferred to the Board, the veteran indicated that he was 
in agreement with the 40 percent rating and felt that his 
case with regard to his right knee had been stated 
completely.  He further indicated that he no longer desired 
to continue his appeal to the Board.  As such, the Board 
finds the veteran withdrew his increased rating claim with 
respect to his right knee and it is no longer in appellate 
status.  38 C.F.R. § 20.204


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran is receiving the maximum benefit allowable 
for limitation of motion and/or ankylosis of the status post 
fracture of the right fifth distal metacarpal.  There has 
been no evidence of complete or incomplete paralysis of the 
radial, median, or ulnar nerves.


CONCLUSION OF LAW

The criteria for a compensable disability rating for status 
post fracture of the right metacarpal, distal, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic codes 
5227, 5230, 4.124a, Diagnostic Codes 8514-8516 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board is aware that the July 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran as well as other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the July 2005 letter informed the veteran to 
submit evidence, including statements from doctors, results 
of examinations, and radiographic reports that showed his 
status post fracture of the right fifth distal metacarpal had 
worsened in severity.  The July 2005 letter, issued prior to 
the decision on appeal, further informed the veteran as to 
the information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claim.  The 
veteran was notified of the evidence necessary to establish a 
disability rating and effective date in November 2006.

The veteran's statements in his notice of disagreement (NOD) 
and substantive appeal contain a description of the effect of 
the service-connected status post fracture of the right fifth 
distal metacarpal, on employability and daily life.  These 
statements indicate awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
daily life, the Board does not view the disorder at issue to 
be covered by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.

Finally, the October 2005 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the February 2006 statement of the case (SOC).  The veteran 
was accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

The veteran contends that disability due to his service-
connected status post fracture of the right fifth distal 
metacarpal warrants a compensable rating due to such symptoms 
including, but not limited to, pain, an inability to make a 
fist, loss of strength, and numbness and swelling with 
repetitive use.

Historically, service connection was awarded for status post 
fracture of the right fifth metacarpal in a September 1991 
rating decision.  The RO awarded a noncompensable rating 
effective June 1991.  The veteran filed his request for an 
increased rating in May 2005.  The RO continued the 
noncompensable rating in the October 2005 rating decision.  
The veteran disagreed and initiated the instant appeal.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2007).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA examination reports; and post 
service VA and private medical records. Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's status post fracture of the right fifth 
metacarpal has been rated as noncompensable under 38 C.F.R. 
§ 4.71a, diagnostic code 5227.  Under this code section, a 
noncompensable rating is assigned for unfavorable or 
favorable ankylosis of the ring or little finger.  38 C.F.R. 
§ 4.71a.  Under diagnostic code 5230, a noncompensable rating 
is also assigned for limitation of motion of the ring or 
little finger.  Id.

At the outset, the Board finds that the veteran is receiving 
the maximum benefit allowable for status post fracture of the 
right fifth distal metacarpal.  Id.  The Board has considered 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand; however, there is no objective 
evidence to support this finding.  Id.

In this regard, VA outpatient treatment records dated between 
2003 and 2004 were wholly devoid of complaints or treatment 
referable to the status post fracture of the right fifth 
metacarpal.  A May 2005 entry from Kanawha City Urgent Care 
showed the veteran complained of aching in the right hand of 
two-week duration.  There was tenderness over the fourth and 
fifth extensor tendon.  There was no evidence of swelling.  
X-rays showed only a slight deformity of the head of the 
fifth metacarpal.  There was no definite evidence of acute 
fracture or dislocation.

VA outpatient treatment record dated in June 2005 indicates 
the veteran complained of poor grip and an inability to fully 
flex his right fifth metacarpal.  While the bone was somewhat 
thickened, there was no residual deformity found.  The 
veteran lacked only five degrees of extension.  

Upon VA examination in August 2005, the veteran denied a 
decrease in strength and dexterity of the right hand, which 
was supported on physical examination.  There was no evidence 
of ankylosis of any digit.  There were only mild diminished 
movements of the right fifth metacarpal.  There was no gap 
between the thumb pad and the tips of the fingers on 
attempted opposition of thumb to fingers.  There was less 
than one inch gap between the finger and the proximal 
transverse crease on the right hand on maximal flexion of the 
little finger.   

The veteran had range of motion in the right little finger 
from zero to 90 degrees in the metacarpal phalangeal joint, 
zero to 80 degrees in the proximal interphalangeal joint, and 
zero to 60 degrees in the distal interphalangeal joint.  X-
rays showed no bony deformity.  There was no additional 
limitation of motion on repetitive use.  There was minimal 
widening of the scapholunate distance, which is seen in 
scapholunate dissociation.

The veteran also had a neurological consult in August 2005.  
He complained of chronic pain and numbness in the medial 
aspect of the right hand.  The veteran was unable to make a 
fist due to an inability to bend the fifth metacarpal bone; 
however, there was no atrophy of the hypothenar muscles.  The 
interossei were normal.  The veteran had normal tone, bulk, 
and power in both the upper extremities.  There were no 
abnormal movements seen.  There was some decreased sensation 
in the medial aspect of the right hand.  The veteran was able 
to appreciate touch and vibration sensation.  

The examiner indicated it was possible that the old trauma 
was responsible for chronic damage to a cutaneous branch of 
the ulnar nerve causing numbness; however, there was no 
evidence of acute ulnar nerve neuropathy detected.  The motor 
component of the ulnar nerve was normal.  Electromyograph 
(EMG) studies were normal.  There was no electrical evidence 
of peripheral nerve entrapment or neuropathy.  

A December 2005 VA outpatient treatment record simply 
indicates the veteran complained of pain and numbness in the 
fourth and fifth fingers radiating to the right elbow.  There 
were no objective findings listed. 

In light of the veteran's credible complaints of pain 
experienced in his right fifth metacarpal, the Board has 
considered functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
There is no evidence that the pain causes additional 
functional loss on repetitive use not contemplated by the 
currently assigned rating.  Hence, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2003) do not provide a basis for an 
increased evaluation.  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  

The Board has considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no indication of record that the veteran's status 
post fracture of the right fifth distal metacarpal is 
productive of complete or incomplete paralysis of the radial, 
median, or ulnar nerves.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8514-8516.  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above.  Hart, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected status post 
fracture of the right fifth distal metacarpal presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. 
§ 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that the 
veteran's status post fracture of the right fifth distal 
metacarpal has not required frequent inpatient care, nor has 
it by itself markedly interfered with employment.  Therefore, 
in the absence of such factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

ORDER

Entitlement to a compensable rating for status post fracture 
of the right fifth distal metacarpal is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


